[ex1023jammyofferlette_image2.jpg]



--------------------------------------------------------------------------------


March 22, 2013


Raj Jammy
6709 Blissfield Drive
Austin, TX 78739


Re:    INTERMOLECULAR, INC. OFFER LETTER
Dear Dr. Jammy:
INTERMOLECULAR, INC. (the “Company”) is pleased to offer you the position of
Senior Vice President and General Manager Semiconductor Group of the Company,
reporting to the CEO. You will be based at Company’s offices in San Jose,
California. As the Senior Vice President and General Manager Semiconductor
Group, you will perform the duties customarily associated with this position and
such other duties as may be requested by the CEO from time to time. By signing
this letter agreement, you represent and warrant to the Company that you are
under no contractual commitments inconsistent with your obligations to the
Company.
1.COMPENSATION.
(a)BASE SALARY. You will be paid a salary at the annual rate of $285,000,
payable in semi-monthly installments in accordance with the Company’s standard
payroll practices for salaried employees. This salary may be subject to
adjustment pursuant to the Company’s employee compensation policies in effect
from time to time.
(b)STOCK OPTION. The Company will recommend that the Compensation Committee of
the Board of Directors of the Company grant you, pursuant to the Company’s 2011
Incentive Award Plan (the “Plan”), an option to purchase two hundred thousand
(200,000) shares (the “Shares”) of the Company’s common stock. The option will
have a per share exercise price equal to the per share closing trading price of
the Company’s common stock on the date of grant (or the immediately preceding
trading date if the grant date is not a trading date). You should understand
that only the Board or Compensation Committee can authorize the grant of stock
options and the exercise price will be set on the date of grant. Subject to the
terms and conditions of the Plan and the Company’s standard form of stock option
agreement, the option shall vest and become exercisable with respect to 25% of
the Shares (50,000) on the first anniversary of the date you commence employment
with the Company, with the remaining 75% (150,000) to vest and become
exercisable in equal monthly installments over the next three years, subject to
your continued service to the Company through each vesting date.
(c)RESTRICTED STOCK. The Company also will recommend that the Compensation
Committee of the Board of Directors of the Company grant you, pursuant to the
Plan, forty five thousand (45,000) shares of restricted stock. Subject to the
terms and conditions of the Plan and the Company’s standard form of restricted
stock agreement, the restricted stock shall vest, and the risk of forfeiture
thereon lapse, with respect to 25% of the shares (11,250) on each of the first
four anniversaries of the date you commence employment with the Company, subject
to your continued service to the Company through each vesting date.
(d)BONUS. You will be included in the executive management bonus plan with a
target bonus opportunity of 40% of your base salary, pro-rated for any partial
year of service. Your target bonus will become earned based on you and the
Company meeting certain performance criteria to be set by the Board of Directors
or Compensation Committee from time to time, payable in cash. For 2013, your
target bonus opportunity will be pursuant to the terms of the 2013 Executive
Management Incentive Bonus Program based upon the achievement of goals related
to revenue (50%), backlog (25%) and net income (25%). If the Company exceeds the
targets for the revenue and backlog goals, you could earn up to a maximum of 60%
of your base salary under the program. Nothing in this offer letter shall
entitle you to receive a bonus in the event performance goals are not met.
(e)RELOCATION. The Company will pay you a relocation bonus of one hundred
thousand dollars ($100,000) and reimburse you up to an additional one hundred
thousand dollars ($100,000) for expenses incurred to relocate you and your
family to the San Jose area. You will be required to submit documentation of
expenses in accordance with Company policy prior to reimbursement, and such
reimbursement will be provided to you in accordance with such policy. This
relocation reimbursement may be applied to moving expenses as well as housing
financing costs and applicable taxes associated with this relocation bonus. In
the event that you do not relocate to the San Jose area within your first six
months of employment or you leave the company’s employment within your initial
twelve months of employment, all relocation payments received shall be paid back
to the company in full.



INTERMOLECULAR, INC. CONFIDENTIAL        1



--------------------------------------------------------------------------------



(f)    CHANGE IN CONTROL AND SEVERANCE AGREEMENT. In connection with your
employment hereunder, you will be entitled to enter into a Change in Control and
Severance Agreement with the Company providing severance protection in the event
of certain terminations of employment with the Company (the “Change in Control
and Severance Agreement”).
(g)BENEFITS. You shall be entitled to the Company’s basic employment benefits
available to all Company employees (including medical, dental, vision, life
insurance, disability, EAP and 401(k) plans), as they may change from time to
time. You acknowledge that participation in Company benefit programs may require
payroll deductions and/or direct contributions by you.
(h)EMPLOYMENT TERMS. You will be required as a condition to your employment with
the Company, to (i) acknowledge your receipt and understanding, and sign the
Company’s standard Employee Proprietary Information and Inventions Agreement,
attached hereto as Exhibit A; (ii) sign and return a satisfactory I-9
Immigration form providing sufficient documentation establishing your employment
eligibility in the United States in accordance with Section 3 below, (iii) sign
and return the attached Authorization and Release Form for Background Check, and
(iv) satisfactory proof of your identity as required by United States law.
2.AT-WILL EMPLOYMENT. Your employment with the Company will be “at-will,”
meaning that you are free to resign at any time, whether prior to or after the
start date, for any reason or for no reason. Similarly, the Company is free to
conclude its employment relationship with you at any time, whether prior to or
after the start date, for any reason or for no reason, with or without cause.
Although your job duties, title, compensation and benefits, as well as the
Company’s personnel policies and procedures, may change from time to time, the
“at will” nature of your employment may only be changed in an express written
agreement signed by you and the CEO. Your participation in any stock purchase or
benefit program is not to be regarded as assuring you continuing employment for
any particular period of time.
3.FEDERAL IMMIGRATION LAW. For purposes of federal immigration law, you will be
required to provide to the Company documentary evidence of your identity and
eligibility for employment in the United States. Such documentation must be
provided to us within three (3) business days of your date of hire, or our
employment relationship with you may be terminated.
4.SATISFACTORY BACKGROUND CHECK. This offer and any continuing employment is
contingent upon verification through a background check conducted by the Company
(or by another on the Company’s behalf).
5.ABILITY TO ACCEPT POSITION. You represent that there are no agreements
relating to your prior employment that may affect your eligibility to be
employed by the Company or limit the manner in which you may be employed by the
Company. You acknowledge that the Company has no reason to believe that you are
contractually prohibited from performing the duties of your position and you
represent that such is the case. You represent and warrant that you are not
acting in breach of any non-competition, employment or other agreements with
your current employer or any of your previous employers.
6.OUTSIDE ACTIVITIES. While you render services to the Company, you will not
engage in any other gainful employment, business or activity without the written
consent of the Company. While you render services to the Company, you also will
not assist any person or organization in competing with the Company, in
preparing to compete with the Company or in hiring any employees of the Company.
7.START DATE. Your start date shall be on or before April 15, 2013 or another
date as mutually agreed upon between you and the CEO. This offer, if not
accepted, will expire at 5pm PDT on March 25, 2013.
8.ENTIRE AGREEMENT. This offer letter sets forth the full and complete agreement
between you and the Company regarding your employment with the Company. This
letter, along with the enclosed Employee Proprietary Information and Inventions
Agreement, the Authorization and Release Form for Background Check between you
and the Company and the Change in Control and Severance Agreement set forth the
terms of your employment with the Company and any additional or contrary terms,
representations, offers or agreements, whether written or oral, that may have
been made to you are hereby revoked and superseded in their entirety by this
offer. This letter may not be modified or amended except by a written agreement,
signed by the Chief Executive Officer of the Company and by you.

INTERMOLECULAR, INC. CONFIDENTIAL        2

--------------------------------------------------------------------------------



We hope that you find the foregoing terms acceptable. You may indicate your
agreement with these terms and accept this offer by signing and dating both the
enclosed duplicate original of this letter and the enclosed Employee Proprietary
Information and Inventions Agreement and returning them to me.
Very truly yours,
INTERMOLECULAR, INC.
BY: /s/ David Lazovsky___
NAME: David Lazovsky
TITLE: CEO
AGREED AND ACCEPTED
I have read and accept this employment offer:
/s/ Raj Jammy____________________
Raj Jammy




Dated: ____March 25, 2013_________


Exhibit A
[Employee Proprietary Information and Inventions Agreement]









INTERMOLECULAR, INC. CONFIDENTIAL        3